Citation Nr: 1019952	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  03-02 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
In August 2004, the Board denied service connection for a 
bilateral hearing loss disability.  

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2005 
Order, the Court vacated the Board's August 2004 decision.  
In February 2008, the United States Court of Appeals for the 
Federal Circuit summarily affirmed the Court's December 2005 
Order.  A September 2008 Board decision remanded the claim 
pursuant to the Court's December 2005 Order.

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

Bilateral hearing loss disability was demonstrated on 
audiometric examination for entrance to service, and the 
competent clinical, or credible lay, evidence of record does 
not show that the pre-existing bilateral hearing loss 
disability was aggravated by his active service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by a December 2008 
letter that fully addressed all necessary notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case in a 
February 2009 SSOC after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

Further, the December 2008 letter also provided the Veteran 
the criteria for assignment of an effective date and 
disability rating in the event of award of the benefit 
sought.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and VA medical records.  The 
December 2008 letter requested that the Veteran furnish the 
dates and places of treatment at any VA or private medical 
facility, and informed him that VA would obtain the reports.  
It informed the Veteran that VA would obtain all relevant VA 
treatment records, including those from the Pittsburgh VA 
Medical Center (VAMC).  However, the Veteran did not respond 
with information about any additional VA, or indeed private, 
medical records that are not in the claims file.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Veteran indicated in 
January 2009 correspondence that he had no other information 
or evidence to give VA to substantiate his claim.  He asked 
that his claim be decided as soon as possible.  

The Veteran was provided an opportunity to set forth his 
contentions during a hearing before a hearing officer at the 
RO, but failed to report.  In an April 2010 informal brief, 
the Veteran's representative stated that the Veteran was 
unable to attend on that date, and did not request that the 
hearing be rescheduled.  Thus, VA was unable to obtain 
potentially favorable evidence.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Considering the foregoing development, the Board also 
observes that the December 2008 letter complied with the 
instructions in the September 2008 Board remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The appellant was afforded a VA medical examination in July 
2001 with respect to the issue on appeal.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a reading of the Veteran's claims file, 
including service treatment records, and the results of 
current physical examination.  It considers all of the 
pertinent evidence of record, to include the statements of 
the Veteran, and provides a rationale for the opinion 
offered.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94% correct.  38 C.F.R. § 3.385 (2009).

When audiometric test results at separation from service do 
not meet the regulatory requirements for establishing a 
disability within the meaning of 38 C.F.R. § 3.385 at that 
time, a veteran may nevertheless establish service connection 
for a current hearing disability by submitting evidence that 
the current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Relevant law provides that at the time of the service 
entrance examinations, those persons entering military 
service are presumed to be in sound physical and mental 
condition, except for those disorders, disease, or other 
"infirmities" that are noted on their service entrance 
physical examination.  38 U.S.C.A. § 1111 (West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a Veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran contends that he now has bilateral hearing loss, 
due to working on the flight line while on active duty.  
During a November 2002 RO hearing, the Veteran related that 
in 1973 he worked the flight line for about 90 days, but was 
removed from the flight deck due to hearing problems.  He 
also indicated that he was sent for a hearing test by one of 
his chiefs.  The Veteran also reported that ear infections he 
experienced as a child resolved themselves and that his 
hearing loss occurred while he was on the flight line.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a bilateral 
hearing loss disability, either on a direct or presumptive 
basis, or as due to aggravation.  

In so finding, the Board first finds that the presumption of 
soundness does not apply to the present claim.  38 U.S.C.A. § 
1111.  

The report of the Veteran's October 1972 entrance examination 
reveals that he denied a history of hearing loss.  His pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25

45
LEFT
30
25
25

55

These audiometric findings represent hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385. 

The Veteran's actual service treatment records do not show 
aggravation of hearing loss.  They are negative for relevant 
complaints, symptoms, or diagnoses made after his entrance 
examination.  In fact, they show that his hearing improved.  
The report of his September 1975 separation examination 
provides that his ears and drums were normal on clinical 
evaluation, and summarizes no defects or diagnoses.  His pure 
tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

These audiometric findings do not represent hearing loss 
pursuant to Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (the 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing 
loss), nor hearing loss disability for VA purposes.  
38 C.F.R. § 3.385. 

The report of a July 2001 VA examination reflects that the 
examiner reviewed the Veteran's claims file, and sets forth 
the Veteran's subjective complaints, noise exposure history, 
and medical history.  The Veteran reported that as a teenager 
he experienced chronic otitis media.  He also indicated that 
he noticed a hearing loss in 1980, which he attributed to the 
jet engine noise that he was exposed to while working on an 
aircraft carrier in service.  The examiner noted that an 
audiogram from the Veteran's entrance examination revealed a 
mild to moderate hearing loss and that an audiogram from the 
Veteran's discharge examination revealed a normal hearing 
sensitivity.

Current pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
55
60
LEFT
45
60
65
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
These audiometric findings do represent hearing loss for VA 
purposes.  38 C.F.R. § 3.385.  

The examiner diagnosed the Veteran with bilateral, moderate 
to severe sensorineural hearing loss.  He also stated that:

Due to the fact that the veteran had a 
normal hearing sensitivity at exit, it is 
less likely than not that his hearing 
loss is attributed to noise exposure in 
the service.  Also coupled with the fact 
that there is no evidence of hearing loss 
at discharge, noise exposed hearing loss, 
we would see effects in the 3000 to 6000 
Hz, the hearing is within normal limits.  
Again it is less likely than not that 
this hearing loss was attributed to noise 
exposure in the service.

The Board finds that this opinion is highly probative 
evidence against service connection.  It was based on current 
examination results and an accurate review of the medical 
record. It is supported by reference to audiometric findings 
in the medical record.  This fact is particularly important, 
in the Board's judgment, as the reference makes for a more 
convincing rationale.  The Board also notes that there is no 
competent medical evidence to the contrary.  

The Board is aware of the Veteran's own contentions.  
However, the Veteran himself is not competent to diagnose the 
etiology of his own disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that he has a hearing loss disability due to active 
duty.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed Cir. 2007).

Nevertheless, while the Veteran is competent to observe 
continuity of hearing loss since service, even if it is 
conceded that his assertions are credible in this regard, as 
bilateral hearing loss disability was demonstrated on 
entrance to service, he is not competent to assess the degree 
or worsening of his pre-existing hearing loss due to service.  
Moreover, his opinion is outweighed by the lack of pertinent 
findings in his service treatment records and the lack of 
probative medical evidence in support of his claim.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the Veteran's 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Simply stated, the Board finds that the service treatment 
records (containing no complaints of hearing loss, and 
showing that his hearing actually improved during active 
duty) and post-service medical records (containing medical 
evidence that the Veteran's post-service hearing loss was not 
incurred or aggravated during service) outweigh the Veteran's 
contentions.

In sum, the competent clinical, and credible lay, evidence of 
record fails to demonstrate that the pre-existing bilateral 
hearing loss disability was chronically aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


